WESTERFIELD, J.
This is a suit by a meat packer against a butcher on an open account in the sum of $275.22. The question presented is whether credit was extended to the defendant, Stephen Longo, or to a party by the name of Jones, a tenant of Longo, who was in actual charge of the butcher shop. The lower court held that Longo was responsible for1 the amount, and, from a consideration of the evidence in the transcript, we are unable to say that this finding was erroneous.
For the reasons assigned, the judgment appealed from is affirmed.